Title: Enclosure: Extract of a Letter, 17 September 1777
From: UNKNOWN
To: UNKNOWN


      
       
        17. Sept.
       
      
      Business still continues dull but am in Hopes of a Speedy Change as it seems by the last Accounts from Amsterdam that a War with France and England is inevitable. Lord Stormont, the English Ambassador has left the Court of France, upon meeting with an unsatisfactory Answer relative to the French’s supporting the Americans which they and the Spaniards are determined to do. And you may soon expect to see a Number of Vessells from his Christian and Catholick Majestyes Dominions in America with every necessary Supply for carrying on the War, and the King of Prussia has opened the Port of Mendin for the Americans to carry their Prizes in and to trade. Stocks fell in England 15 Pr. Ct. upon the Ambassadors leaving the french Court. I hope a french War may break out as it will be the Means of our making great Fortunes which I should be happy to acquaint you with.
     